This is a suit for damages to a carload of cattle shipped from Hebbronville, Jim Wells county, to New Orleans, La. The shipment originated on the line of the Texas Mexican Railway Company, which was sued alone, as the initial carrier. It was alleged that the cattle were delayed and roughly handled en route, resulting in the death of some of the cattle and injuries to those surviving the journey. The case was submitted upon special issues to a jury, which resolved all the submitted issues against the railway company.
In addition to the special issues submitted to the jury, the trial court defined negligence, ordinary care, and the measure of damages applicable to the case, charged the jury upon the burden of proof, and instructed them that, while the railway company would not be liable for death or injuries occurring to the cattle by reason of their inherent vices, the railway company "must use ordinary care in preventing such injuries as a result of" that inherent vice. Appellant complains of these instructions upon the ground that they constituted general charges in a case otherwise submitted upon special issues.
It was, of course, proper for the court to instruct the jury as to the burden of proof, and to define negligence and ordinary care, in connection with the special issues submitted.
In certain special issues submitted to them, the jury were asked to state the "amount of damages" to those cattle which survived the journey to New Orleans. In view of this issue, it was proper and necessary that the jury be given a rule by which they could measure such damages, and this rule was properly given through the court's definition of the measure of damages. In this the court did not violate the rule which prohibits the submission of a cause upon both a general charge and special issues. It is the duty of the court, where a cause is submitted upon special issues, to give the jury such definitions and explanations as are necessary to enable them to intelligently resolve the special issues.
Ordinarily, it would have been improper for the court to charge the jury generally upon the issue of liability for injuries or death resulting to the cattle on account of their inherent vices. But here this charge was incorporated into the main charge in response to a special charge requested by appellant in substantially the same form as that submitted by the court; wherefore the error, if any, was invited. But, had such charge been erroneous, it was rendered harmless by the point-blank finding of the jury that *Page 670 
neither death nor injury occurred to the cattle by reason of any inherent vice. Appellant's first and fifth propositions are overruled. We also overrule the second proposition, in which it is contended that the verdict was against the weight and preponderance of the evidence. We do not feel warranted in overturning the verdict, in view of the evidence in the case.
In his trial petition appellee alleged that appellant's negligence consisted of roughly handling and delaying the cattle throughout the entire journey from Hebbronville to New Orleans, and appellant contends that, since appellee pleaded such specific grounds of negligence, the burden rested upon him to show the specific acts, and that, failing to meet that burden, he was not entitled to recover.
Where, as in this case, neither the shipper, nor any one for him, accompanies his cattle in shipment, but intrusts their care entirely to the carrier, he may recover by simply alleging and proving that the cattle were delivered in good condition to the carrier at the shipping point, and were delivered in a damaged condition by the carrier at destination.
In such case the burden rests upon the carrier to produce evidence affirmatively showing that it exercised ordinary care and diligence in receiving, transporting, and delivering the cattle, and to negative the presumption that the shipment was damaged through its negligence.
From the case thus made, it is for the jury to determine from all the facts and circumstances in evidence whether the carrier has met the burden, and freed itself, of the presumption of negligence arising from the prima facie case against it.
Applying these rules, it appears from appellee's pleadings that he alleged the delivery of his cattle to the carrier in good condition and their delivery back to him in a damaged condition. It is true that, in addition to these allegations, he further averred that the carrier roughly handled and delayed the cattle along the entire route of their journey, allowing them to stand for long periods on side tracks and switches all along the route, jerking and bumping them about, causing them to get down and trample upon each other whereby seven head of the cattle were killed or lost in transit, and all the others were injured. These allegations were general, naming no particular point or points at which any of the alleged negligent acts were committed, but placing them generally along the entire route. It was as if he had alleged, simply and only, that the carrier "roughly handled and delayed the cattle while in transit." The allegations were subject to special exceptions aimed at their generality, but such exceptions were not made, or at least are not presented on appeal. If appellee had alleged specific acts of rough handling or delay at specific points along the route, he would have been required to prove them, and would have been confined to them in his proof of specific acts. But, because of the generality of those allegations, they can serve no purpose in this appeal in determining the effect and sufficiency of the allegation that the carirer took the cattle in good condition and delivered them in a damaged condition. Appellee alleged and proved the latter allegation, and the state of the evidence is such that we cannot say the jury was not warranted in resolving the issues against appellant. We overrule appellant's third assignment of error.
Appellee prayed for interest upon his damages from the date the damages accrued. The issue of interest as damages was not submitted to, or found upon by, the jury. The court nevertheless, however, rendered judgment for such interest, and appellant challenges this action of the court. It has been held in a great many cases in Texas, almost uniformly so up to a year or two ago, that, inasmuch as the plaintiff in a suit of this character was not entitled to interest eo nomine, but only as damages, judgment therefor was authorized only in response to a specific jury finding for that purpose. But the rule, or the authorities which established and maintained it, seemingly have been superseded, so that now the established rule is that, where damage has been found by a jury upon specific findings, the party recovering is entitled, as a matter of law, to interest upon such damages from the day it is sustained, and a trial court may include the interest item in the judgment, even in the absence of a jury finding for such interest. Ewing v. Foley, 115 Tex. 222,280 S.W. 499, 44 A. L. R. 627; Texarkana  F. S. R. Co. v. Brinkman (Tex.Com.App.) 292 S.W. 860. Upon this authority we overrule appellant's fourth proposition.
  The judgment is affirmed. *Page 671